DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11/15/2021 has been entered.  Claims 1-20 remain pending in the Application.  The amendments to the claims have overcome the Drawing Objections previously set forth in the Non-Final Office Action mailed 6/14/2021.  

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are not persuasive.
Applicant argues the combination of Remseyer and Kageyama is non-obvious because “one skilled in the art would have to actually select one feature only out of the teaching of Kageyama, especially when the eleventh minor aspect is concerned”; “(i)t appears from all illustrated embodiments of Kageyama that priority is given to the structure geometry in a plane perpendicular to the longitudinal direction, and not to the choice of the inclination angles” (of the eleventh aspect); “Kageyama implies a systematic rotation play between the tool and the screw as clearly appears from the drawings…(making it) unlikely that the corresponding structure could indeed exhibit a ‘stick fit’ effect” that is better than Applicant’s because it looks like “the areas in contact in the illustrated embodiments of Kageyama are drastically limited”; “Applicant conducted experimentations to demonstrate the efficiency of the present invention for inclination angles of 5 degrees or less”; and “the invention of Kageyama fails to provide any stick fit effect”.
th feature of the invention or prioritizes the drawings to show the invention in a cross-sectional view perpendicular to the longitudinal axis of the tool does not negate the fact that it teaches a cone angle of less than 7 degrees.  In fact, ¶[0019] of Kageyama states “(t)he eleventh aspect of the invention provides the screw tightening structure recited in any one of the first to tenth aspects of the invention” so it could be considered a “second” aspect if one wishes as it depends from the first.  Applicant has provided no evidence that the implied rotation play seemingly depicted in Kageyama in fact would impact the “stick fit” effect provided for by the previously taught cone angle(s).  Whether the “stick fit” effect of Applicant’s is better than would be provide in the combination of Remseyer and Kageyama is also not a valid argument.  One of ordinary skill would recognize from the disclosure of Remseyer that a solution to provide a “stick fit” effect is of concern, as also noted by Applicant (see Applicant’s arguments with respect to the projections of Remseyer).  One of ordinary skill in the art would certainly look to other solutions to this issue which are known in the art, such as the cone angles of Kageyama.  Examiner cannot find any mention of experimentation or experimental results in the Instant Application, however, it does appear that the concept of a “stick fit” effect being provided by cone angles is known in the art.  Applicant notes the cone angle “makes it possible to ensure that the required stick fit effect is obtained, based on the general principle known as ‘Morse taper’” - invented by Stephen A. Morse in 1864 (see https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3779551/).  Kageyama also teaches that this angle provides a desired “occurrence of a large static friction between both components to cause the screw to be easily retained (adhered) to the screw tightening tool” - i.e. a “stick fit” effect.  For these reasons Applicant’s arguments are not found persuasive.  The rejections have been maintained.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
α1, α2, α3, and α4
β1, β2, β3, and β4
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - Prior Art
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Remseyer (WO 2008032137) in view of Kageyama et al. (US 20120099944).
Regarding these claims Remseyer teaches:
1. (Currently Amended) A screwing tool with a longitudinal axis X (30) comprising, according to said longitudinal axis, a first, drive part (22), which is designed to receive torque applied by a user or by a tool-holder (is capable of), and a second, transmission part (23), which is secured in rotation to said first part (clearly seen in Figs), and is designed to cooperate with a screw (is capable of as seen in Figs 1&5), in order to re-transmit to said screw the torque received (is capable of), said second part having a peripheral envelope with a generally conical form (Fig 3), the base of which is situated on said first part side (Fig 3), and having three longitudinal concavities (31.1, 31.2, 31.3) with conical generatrices, regularly distributed (Fig 4a), defining three identical radial transmission lobes (26.1, 26.2, 26.3), each of which has, in a cross-section perpendicular to said longitudinal axis, a distal tangential portion (28.2) which extends substantially according to an arc of a circle (clearly seen in Fig 4a), and is extended on both sides by two connection portions (28.3), each of which is defined by a curve comprising a substantially radial main part (28.4), and having a point of inflection (28.5) before re-joining a proximal joining region (28.1) which ensures the joining with an adjacent connection portion, 
said proximal joining regions having according to said longitudinal axis, a cone angle (α1) which is smaller than a cone angle (β1) of said distal tangential portions (clearly seen in Figs 5).  
3. (Previously Presented) The screwing tool as claimed in claim 1, wherein an angle (α2) which is situated between said substantially radial main parts of said two connection portions of a single transmission lobe is equal to, or greater than, the angle which is situated between said substantially radial main parts of two adjacent connection portions belonging to adjacent transmission lobes (clearly seen in Fig 4a).  
4. (Previously Presented) The screwing tool as claimed in claim 3, wherein the angle (α2) which is situated between said substantially radial main parts of said two connection portions of a single transmission lobe is substantially between 75 and 85˚ (clearly seen in Fig 4a).  

7. (Previously Presented) The screwing tool as claimed in claim 1, wherein said peripheral envelope is without a sharp edge (clearly seen in Figs all surfaces are rounded or “smooth”).  
8. (Previously Presented) The screwing tool as claimed in claim 1, wherein said peripheral envelope is truncated at its free end (at 32), such as to define a substantially flat surface which is perpendicular to said axis X at the end of said second part (clearly seen in Figs).  
9. (Currently Amended) The screwing tool as claimed in claim 1, wherein a ratio between a radius measured at the middle of one of said joining regions and the radius measured at the middle of one of said distal tangential portions is substantially between 0.3 and 0.7 (clearly seen in Fig 4a the inner circle defining the innermost part of 28.1 is about 1/2 that of the circle defining the outermost surfaces of 28).  

	Remseyer does not explicitly teach:
1. the cone angle of said proximal joining regions is substantially less than 5˚.  
2. (Currently Amended) The screwing tool as claimed in claim 1, wherein said cone angle (α1) of said proximal joining regions is substantially between 0.5 and 2.5˚.  

	Kageyama teaches that it is well known in the art to provide driving systems (i.e. driver and fastener) which have transmission lobes (20) between which are recesses (defined by 24), said recesses having an angle of inclination (α2; Fig 1b) with respect to a longitudinal axis (O2) of the tool which may be less than 7˚ (¶ [0034]) which teaches both less than 5˚ and the range recited in claim 2.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the tool of Remseyer to incorporate the teachings of Kageyama and provide for the conical angle of inclination of the proximal joining regions be less than 7˚.  Doing so would result “in the occurrence of large static friction between both components to cause the screw to be easily retained (adhered) to the screw tightening tool”, as noted by Kageyama (¶ [0034]).


Claims 10-20 are rejected under similar rationale as stated above with respect to claims 1-5 and 7-9.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Remseyer in view of Kageyama and Landsmann (US 20160131170).
Regarding this claim Remseyer in view of Kageyama teaches each and every limitation of claim 1 as noted above, but does not explicitly teach:
6. (Previously Presented) The screwing tool as claimed in claim 1, wherein each of said proximal joining regions has two concavities separated by a central, slightly convex portion.  

	Landsmann teaches that it is well known in the art to provide driving systems (i.e. driver and fastener) which have transmission lobes (54a-c) between which are located connection portions which comprise joining regions having two concavities separated by a central, slightly convex portion (clearly seen in Figs 5 & 6).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the tool of Remseyer in view of Kageyama to incorporate the teachings of Landsmann and provide for the joining regions to have two concavities separated by a central, slightly convex portion.  Doing so would provide further torque transmitting surfaces which are further from the axis of rotation of the tool, thereby creating a more efficient tool, and may provide transmission of torque over a larger surface area thereby decreasing stress concentrations over portions of the tool.

Note:  the recitations in bold above are considered functional/intended use language.  The prior art of record need only be capable of these functions/uses in order to meet these limitations.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723